DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments filed 08/17/2022 have been entered. Claims 1-15 are pending.

Response to Arguments
3.	Applicant’s arguments, see page 7, filed 08/17/2022, with respect to claim objections of claims 1, 8, 9, and 14 have been fully considered and are persuasive. The objection of claims has been withdrawn. 
4.	Applicant's arguments filed 08/17/2022 regarding the 35 U.S.C. 103 rejections in view of Lee et al. (US 2018/0317725) and Kim et al. (US 2013/0118528) have been fully considered but they are not persuasive. 
Specifically, Applicant argues that Lee does not teach or suggest the feature of “while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station”. The Office would like to assert that Lee teaches a first robot cleaner and a second robot cleaner perform a cleaning operation sequentially on the same area (see at least para. [0253] discloses the second robot cleaner performs wet cleaning on the same area after the first robot cleaner has completed dry cleaning), but does not explicitly teach a sequence of the first area and a second area to be cleaned by the robot cleaners. Kim is cited to teach a sequence of the first area and a second area to be cleaned by the robot cleaners. Lee and Kim further do not explicitly teach that the second robot cleaner remains at a docking station while the first robot cleaner performs dry cleaning. Scholten et al. (US 2018/0344114 A1) is cited to this new feature of the amended claim 1 and similarly cited claims 12 and 14-15. The rejection of the independent claims is fully laid out below. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0317725 A1), hereinafter Lee, in view of Kim et al. (US 2013/0118528 A1), hereinafter Kim, and further in view of Scholten et al. (US 2018/0344114 A1), hereinafter Scholten. 
a.	Regarding claim 1, Lee teaches:
	A method for controlling a plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”), the method comprising:
	starting cleaning of a first area by a first robot cleaner ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot”); and 
	starting cleaning of the first area by a second robot cleaner after the first robot cleaner has performed cleaning of the first area more than a predetermined standard ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”),
	wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area, respectively ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 
	Lee does not explicitly teach wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area and the second area sequentially. 
However, in the same field of endeavor, Kim teaches wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaners perform cleaning of the first area and the second area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 
Neither Lee nor Kim specifically teach wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station.
However, in the same field of endeavor, Scholten teaches a method for controlling a plurality of robot cleaners comprising starting cleaning of a first area by a second robot cleaner after the first robot cleaner has performed cleaning of the first area more than a predetermined standard ([0081]-[0084], [0089]-[0091]), wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station (Fig. 6 shows the dry vacuum robot 100 travels along the first path 16 for vacuum cleaning while the deep cleaning robot 200 remains at the docking station 10, [0081], [0091] “In another example, if the dry vacuuming robot 100 has saved the location of the stain to 26 its memory 168, the dry vacuuming robot 100 can send, or emit, a series of navigation instructions, or directions, to the deep cleaning robot 200 for the deep cleaning robot 200 to guide the movement of the deep cleaning robot to travel to the stain (i.e. forward for 4 wheel revolutions, left turn 30 degrees, forward for 8 wheel revolutions, stop). The deep cleaning robot 200 can receive the directions while at the docking station 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, as modified by Kim, to incorporate the teachings of Scholten that teaches wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station. Such modification prevents the robot cleaners from cleaning overlapping areas and reduces the risk of the robot cleaners collide with each other while performing the cleaning operation. 

	b.	Regarding claim 2, Lee further teaches starting cleaning of the first area by the second robot cleaner after the first robot cleaner has completed cleaning of the first area ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	c.	Regarding claim 3, the teachings of Lee and Kim have been discussed above with respect to claim 1 regarding the limitation “second area”. Lee further teaches starting cleaning of the second area by the second robot cleaner after the first robot cleaner has completed cleaning the second area more than a predetermined standard ([0251]-[0253], Specifically para. [0253] discloses “when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	d.	Regarding claim 4, Lee does not explicitly teach starting cleaning of the second area by the second robot cleaner after the second robot cleaner has completed cleaning of the first area. 
	However, Kim teaches starting cleaning of the second area by the robot cleaner after the robot cleaner has completed cleaning of the first area ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

	e.	Regarding claim 5, Lee further teaches starting cleaning of the second area by the second robot cleaner after the first robot cleaner has completed cleaning of the second area ([0251]-[0253], Specifically para. [0253] discloses “when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	f.	Regarding claim 6, Lee further teaches wherein the first robot cleaner performs sucking of foreign substances ([0252], “a first robot may support only the dry cleaning mode”), and the second robot cleaner performs wet mopping ([0252], “a second robot may support only the wet cleaning mode”). 

	g.	Regarding claim 8, Lee further teaches selecting one from the first and second robot cleaners as a master robot cleaner before the first robot cleaner or the second robot cleaner starts cleaning, the master robot cleaner controlling cleaning operations of the other robot cleaner ([0245]-[0248], [0282]). 

	h.	Regarding claim 9, Lee further teaches selecting a first mode from a plurality of collaborative cleaning modes which is pre-set to perform cleaning of the areas by the first and second robot cleaners respectively before the first robot cleaner or the second robot cleaner starts cleaning (see at least para. [0228], [0250], “the determiner 54 may determine a cleaning method, a cleaning mode, and the like on the basis of a user's control command received through the above-described display 42, input unit 43, user terminal, remote controller, or the like.”; [0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 
	Lee does not explicitly teach to perform the first area and the second area by the robot cleaners sequentially. 
	However, Kim teaches to perform the first area and the second area by the robot cleaners sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 

	i.	Regarding claim 10, Lee further teaches wherein the plurality of collaborative cleaning modes include a second mode in which areas to be cleaned by the first and second cleaning robots are allocated respectively and the first and second cleaning robots are pre-set to perform cleaning of each allocated area ([0254], “The determiner 54 may determine a cleaning method such that a cleaning region is divided into sections each of which the respective cleaning robots are in charge of, and the cleaning robots respectively clean the divided sections by the dry cleaning mode, the wet cleaning mode, and the sterilizing cleaning mode.”).

	k.	Regarding claim 11, Lee further teaches wherein the first robot cleaner and the second robot cleaner share a map including the cleaning or traveling area for cleaning ([0242], [0243], “The cleaning robot 1c according to the disclosed embodiment may share the map information stored in each of the cleaning robots between the cleaning robots performing joint cleaning through the communication unit 52 to perform joint cleaning using the latest map, and update the map information.”). 

	l.	Regarding claim 12, Lee teaches:
A method for controlling a plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”), the method comprising:
	starting cleaning of a first area by a first robot cleaner ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot”); and 
	starting cleaning of the first area by a second robot cleaner after the first robot cleaner has completed cleaning of the first area ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”),
	wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area, respectively ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 
	Lee does not explicitly teach wherein the first robot cleaner and the second robot cleaner perform cleaning of the first area and the second area sequentially, wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning.
However, in the same field of endeavor, Kim teaches wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaners perform cleaning of the first area and the second area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 
Neither Lee nor Kim specifically teach wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station.
However, in the same field of endeavor, Scholten teaches a method for controlling a plurality of robot cleaners comprising starting cleaning of a first area by a second robot cleaner after the first robot cleaner has performed cleaning of the first area more than a predetermined standard ([0081]-[0084], [0089]-[0091]), wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station (Fig. 6 shows the dry vacuum robot 100 travels along the first path 16 for vacuum cleaning while the deep cleaning robot 200 remains at the docking station 10, [0081], [0091] “In another example, if the dry vacuuming robot 100 has saved the location of the stain to 26 its memory 168, the dry vacuuming robot 100 can send, or emit, a series of navigation instructions, or directions, to the deep cleaning robot 200 for the deep cleaning robot 200 to guide the movement of the deep cleaning robot to travel to the stain (i.e. forward for 4 wheel revolutions, left turn 30 degrees, forward for 8 wheel revolutions, stop). The deep cleaning robot 200 can receive the directions while at the docking station 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, as modified by Kim, to incorporate the teachings of Scholten that teaches wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station. Such modification prevents the robot cleaners from cleaning overlapping areas and reduces the risk of the robot cleaners collide with each other while performing the cleaning operation. 

m.	Regarding claim 13, Lee further teaches starting cleaning of the second area by the second robot cleaner after the first robot cleaner has completed cleaning of the second area ([0251]-[0253], Specifically para. [0253] discloses “when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”). 

	n.	Regarding claim 14, Lee teaches:
A method for controlling a plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”), the method comprising: 
starting cleaning of a n area by a first robot cleaner ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot”); and 
starting cleaning of the n area by a second robot cleaner after the first robot cleaner has performed cleaning of the n area more than a predetermined standard ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”),
wherein the first robot cleaner and the second robot cleaner perform cleaning of the areas ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”).
Lee fails to specifically teach wherein the n area is included in a first to a p area which are divided from a cleaning or traveling area for cleaning, wherein the first robot cleaner and the second robot cleaner perform cleaning of the first to the p area sequentially, wherein, p is a natural number of 2 or more, and n is an arbitrary natural number of 1 or more and p or less.
However, Kim teaches wherein the n area is included in a first to a p area which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaner performs cleaning of the first to the p area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”), 
wherein, p is a natural number of 2 or more, and n is an arbitrary natural number of 1 or more and p or less (Fig. 7 shows p is 4 since there are four regions R1, R2, R3, and R4, and n is any number from 1 to 4 representing region R1, R2, R3, and R4, [0083]-0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 
Neither Lee nor Kim specifically teach wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station.
However, in the same field of endeavor, Scholten teaches a method for controlling a plurality of robot cleaners comprising starting cleaning of a n area by a second robot cleaner after the first robot cleaner has performed cleaning of the n area more than a predetermined standard ([0208], “For example, the first robot 102a can perform a first cleaning task without completing the first cleaning task. The first robot 102a may clean a first portion of the room 302B and return to the docking station to recharge its battery. The first robot 102a may send a message to the second robot 102b that the first portion of the room 302B has been cleaned, and that the cleaning stopped at a first location in the room 302B. The second robot 102b, upon receiving the message from the first robot 102a, navigates to the first location in the room 302B and continues to clean the remaining portion of the room 302B.”), wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station ([0201], “In some examples, the robots 102a and 102b may perform the cleaning tasks in sequence, so that the first robot 102a performs the cleaning tasks when the second robot 102b is charging at the docking station 332, and the second robot 102b performs the cleaning tasks when the first robot 102a is charging at the docking station 332.”; [0202], “The robots 102a and 102b may normally operate in “Sequential Mode” such that the robots 102a and 102b operate in sequence so that only one robot is cleaning the home at a given time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, as modified by Kim, to incorporate the teachings of Scholten that teaches wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station. Such modification prevents the robot cleaners from cleaning overlapping areas and reduces the risk of the robot cleaners collide with each other while performing the cleaning operation. 

o.	Regarding claim 15, Lee teaches:
A plurality of robot cleaners (Figs. 12A and 12B, [0237], “For example, cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B”) comprising: 
a first robot cleaner ([0252], “a first robot may support only the dry cleaning mode”); 
a second robot cleaner ([0252], “a second robot may support only the wet cleaning mode”); and 28 WO 2019/124913PCT/KR2018/016070 
a controller configured to cause the second robot cleaner to start cleaning of a first area after the first robot cleaner has performed cleaning of the first area more than a predetermined standard ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”), wherein the first robot cleaner and the second robot cleaner perform cleaning of the areas, respectively ([0253], “the determiner 54 may determine a cleaning method such that, when dry cleaning is performed on a certain region by the first robot, the second cleaning robot performs wet cleaning on the same region in which dry cleaning has been completed, and the cleaning robot performs sterilizing cleaning on the same region in which wet cleaning has been completed.”).
However, in the same field of endeavor, Kim teaches wherein the first area and the second area are included in a plurality of areas which are divided from a cleaning or traveling area for cleaning, wherein the robot cleaners perform cleaning of the first area and the second area sequentially ([0033], [0064], “The repetition mode may be a mode to define a plurality of cleaning regions within the entire cleaning region based on the position of the robot cleaner 1 and to sequentially perform cleaning in the defined cleaning regions…After defining a plurality of cleaning regions based on the present position of the robot cleaner 1 , the robot cleaner 1 may clean the respective cleaning regions while moving to the respective cleaning regions along a predetermined travel path. At this time, the travel path may be, for example, a zigzag travel path, which may be pre-stored in the robot cleaner 1.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee to perform cleaning of a plurality of areas sequentially, as taught by Kim. Such modification allows a complete coverage of all areas needed to be cleaned. 
Neither Lee nor Kim specifically teach wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station.
Neither Lee nor Kim specifically teach wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station.
However, in the same field of endeavor, Scholten teaches a plurality of robot cleaners (Fig. 1, “dry vacuum robot 100” and “deep cleaning robot 200”) comprising starting cleaning of a first area by a second robot cleaner after the first robot cleaner has performed cleaning of the first area more than a predetermined standard ([0081]-[0084], [0089]-[0091]), wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station (Fig. 6 shows the dry vacuum robot 100 travels along the first path 16 for vacuum cleaning while the deep cleaning robot 200 remains at the docking station 10, [0081], [0091] “In another example, if the dry vacuuming robot 100 has saved the location of the stain to 26 its memory 168, the dry vacuuming robot 100 can send, or emit, a series of navigation instructions, or directions, to the deep cleaning robot 200 for the deep cleaning robot 200 to guide the movement of the deep cleaning robot to travel to the stain (i.e. forward for 4 wheel revolutions, left turn 30 degrees, forward for 8 wheel revolutions, stop). The deep cleaning robot 200 can receive the directions while at the docking station 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, as modified by Kim, to incorporate the teachings of Scholten that teaches wherein while the first robot cleaner is performing a cleaning operation, the second robot cleaner remains at a docking station. Such modification prevents the robot cleaners from cleaning overlapping areas and reduces the risk of the robot cleaners collide with each other while performing the cleaning operation. 

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Kim and Scholten, and further in view of Strazisar et al. (US 2018/0092499 A1).
a.	Regarding claim 7, Lee teaches a plurality of robot cleaners registered for a collaborative cleaning ([0237], “cleaning robots 1c, 1d, and 1e that perform cleaning by the joint cleaning method may be cleaning robots having the same supporting specifications and form as illustrated in FIG. 12A or cleaning robots having different supporting specifications and forms as illustrated in FIG. 12B, and may be any cleaning robot as long as the cleaning robot is connected through a communication network.”; [0252], “Here, the determiner 54 may determine the same cleaning region to be jointly cleaned by the cleaning robot 1c, the first cleaning robot, and the second cleaning robot according to the group joint cleaning method.”). Lee, Kim, and Scholten fail to specifically teach selecting the first robot cleaner and the second robot cleaner from a plurality of robot cleaners registered for a collaborative cleaning before the first robot cleaner or the second robot cleaner starts cleaning. 
	However, in the same field of endeavor, Strazisar teaches selecting the first robot cleaner and the second robot cleaner from a plurality of robot cleaners before the first robot cleaner or the second robot cleaner starts cleaning ([0047], “if the first robotic device 308 is optimized for vacuuming carpet, and the second robotic device 312 is optimized for vacuuming hard floors, and the image from the camera reveals a dirty region on a carpet, the first robotic device 308 may be selected. On the other hand, if the image from the camera reveals a dirty region on a hard wood floor, the second robotic device 312 may be selected.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lee, as modified by Kim and Scholten, to select a robot cleaner from a plurality of robot cleaners before the robot cleaner starts cleaning, as taught by Strazisar. Such modification ensures an appropriate selection of a cleaning robot in accordance to a type of cleaning required.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ziegler et al. (US 2008/0140255 A1) – Autonomous Surface Cleaning Robot For Wet and Dry Cleaning
Hackert et al. (US 2018/0364052 A1) – System With At Least Two Self-Travelling Floor Treatment Apparatuses
Biber et al. (US 10,551,844 B2) – Method for Mapping a Processing Area for Autonomous Robot Vehicles

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664